 In the Matter of BORDO PRODUCTS COMPANY,EMPLOYERandCITRUS,CANNERY WORKERS AND FOOD PROCESSORS UNION, LOCAL 24473,PETITIONERCase No. 39-RC-56.-Decided May 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles Y.Latimer, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section (3) (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent employeesof the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.In accordance with an agreement of the parties, we find that thefollowing employees constitute a unit appropriate for the purposes'At the hearing and in its brief, the Employer moved to dismiss the petition on theground that the petition incorrectly designated the name and business of the Employer.As the petition was amended to indicate the correct name and business of the Employer,and the Employer made no showing of prejudice and participated fully in the hearing, themotion to dismiss is deniedMatter of La Salle-Crittenden Press, Inc.,72 N. L. R. B 1166.The Employer also moved to dismiss the petition on the grounds that the Petitioner's show-ing of interest was not adequate,and that the Petitioner's representative had no authorityto file the petition hereinThe motion is hereby denied.As we have repeatedly stated,authorization cards and other matters ofprima facieshowing of interest serve only asadministrative expedients and are not subject to attack.Matter of Stokely Foods, Inc.,78 N L.R B. 842(and cases cited therein).As to the authority of the Petitioner's rep-resentative,the record shows and we are satisfied that the Petitioner's representative wasauthorized to file the petition herein.2Although.the Employer refused to stipulate that the Petitioner is a labor organization,the record shows that the Petitioner is a Federal labor union chartered by and directlyaffiliated with the American Federation of Labor, and clearly is a labor orgnalzation withinthe meaning of Section 2 (5) of the Act.83 N. L.R. B., No. 73.461 462 _ DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining within the meaning of Section 9 (b) of theAct :All production and maintenance employees at the Employer's Mis-sion, Texas, plant, excluding office and clerical employees, professionalemployees, guards, watchmen, and all supervisors as,defined in the Act.5.The Employer is engaged in the business of canning citrus fruitsand citrus juices.The Employer's operations, which are of a seasonalnature, begin about December 1 and conclude about May 1 of eachyear.At the beginning of the season the Employer employs approxi-mately 20 employees.From about February 15 to April 15 the Em-ployer operates 2 shifts.Peak employment is reached during themonth of March at which time there are approximately 50 employees.During the closed season, between May and December, the Employeremploys approximately 4 maintenance men and repairmen.We be-lieve that to hold the election*at or about the peak of the next canningseason will result in making the franchise available to the greatestnumber of employees having an interest in the selection of a bargainingrepresentative.We shall therefore direct that the election be held ator about the peak of the canning season, on a date to be determined bythe Regional Director, among the employees in the appropriate unitwho are employed during the pay-roll period immediately precedingthe date of the issuance of Notice of Election by the Regional Director.3DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector, subject to the instruction'set forth in paragraph numbered 5,above, under the direction and supervision of the Regional Directorfor the Region in which this case was heard, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, as amended, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of theissuance of Notice of Election by the Regional Director, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been, discharged for cause and havenot been rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented, for purposesof collective bargaining by Citrus, CanneryWorkers and FoodProcessors Union, Local 24413.8Matter of Babdantine Produce Co.,Inc.,81 N.L. R B. 629.